Luke, J.
On circumstantial evidence the defendant was convicted of possessing intoxicating liquor. Under the facts of the case it could be reasonably concluded that the small quantity of whisky found, in the *639absence of tlie accused, in an outliouse on his premises, belonged to some one other than himself; and, since the evidence does not exclude every reasonable hypothesis save that of the guilt of the accused, the court erred in overruling the motion for a new trial. See Humphrey v. State, 25 Ga. App. 244 (102 S. E. 911); Turner v. State, 25 Ga. App. 234 (102 S. E. 847).
Decided April 12, 1927.
D. R. Pearce, for plaintiff in error.
M. H. Boyer, solicitor-general, contra.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.